DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the restriction requirement received on 12/29/2020. Claims 15-16 have been withdrawn, Claims 1-14 and 17-22 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.PCT/IB2017/052467, filed on 04/28/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 
Claim 1 recites “A computer-implemented control method comprising the steps of: providing a locking script in a first blockchain transaction…” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘provide a locking script in a first blockchain transaction’. The applicant’s description recites (see [0042] FIG. 1 illustrates a system configured in accordance with an embodiment of the invention and in relation to an illustrative use case) a number of components but does not sufficiently describe how these components work together to provide a locking script. The specification does not sufficiently describe how the individual components of the claimed computer-implemented control method work together. Further the specification is silent concerning the computer-implemented control method and/or system and how the method and/or system provides a ‘locking script’.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A computer-implemented control method comprising the steps of: providing a locking script in a first blockchain transaction…” 
	Examiner considers that one of ordinary skill in the art would be unsure as to which method and/or system work together to form a ‘locking script’. The claims and the 
Claims 14, 17-22 recite “A computer-implemented system arranged to implement the method of claim…” 
Examiner considers that one of ordinary skill in the art would be unsure as to the intended use of the claims specifically if they are method or product claims, are they independent or dependent claims. Further, based on the type of claim the recited claims represent could affect the scope and the meets and bounds of the claims. The lack of clarity in the claims causes them to become indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-13 are directed to a Method and claims 14, and 17-22 are directed to a System. Therefore, claims 1-14 and 17-22 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
	Claim 1 recites: A computer-implemented control method comprising the steps of: providing a locking script in a first blockchain transaction, the locking script comprising at least one instruction arranged to: process a plurality of Boolean inputs; and implement the functionality of a logic gate; wherein the plurality of Boolean inputs is provided as the result of using at least one computing resource or agent to process at least one input signal.	
Independent Claim 14 recites similar features in system form, and therefore will be considered under the same rationale.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships, mathematical formulas or equations, or mathematical calculations or concept performed in the human mind (including an observation, evaluation , judgment or opinion), then it reasonably falls within the grouping of abstract ideas known as ‘Mathematical Concepts’ or ‘Mental Process’. 
	For example, according to those of skill in the art, the context of locking and unlocking access using Boolean logic can be interpreted as lining up a set of numerical or combination of numbers to lock or unlock a briefcase that contains the secure ledger. Further, Examiner considers that one of ordinary skill in the art would consider the use of Boolean functions to open and close blockchain to be redundant (see further: Nakamoto, Satoshi, Bitcoin: A Peer to Peer Electronic Cash System, pg. 6) as without the proper authorization, the individual blocks of a blockchain are inherently locked regarding unauthorized use. The use of Boolean gates to insure locking is then therefore a redundant procedure. Further, the use of logic gates, when the computer implementation is removed is an academic process of the mind as anyone of skill in the art can write out a Boolean diagram. Adding computer implementation, including Blockchain does not improve or move upon the abstract idea. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the providing, processing, and implementing aspects of certain methods of the mathematical or mental process.
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, block, computer or computing resource) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method) or claim 14 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 or 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘providing, processing, and implementing’  steps amounts to no more than mere 

Dependent claim analysis:
Dependent claims 2 and 17 further recite “the gate is an OR gate, XOR gate, NAND gate, NOR gate, a NOT gate, an XNOR gate, an IMPLY gate, or a Converse implication gate.” This limitation merely describes the physical system used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 17 are patent ineligible.
Dependent claims 3 and 18 further recite “providing a further blockchain transaction having an unlocking script; using the plurality of Boolean inputs to execute the locking and unlocking scripts of the first and further blockchain transactions.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 18 are patent ineligible.
Dependent claims 4 and 19 further recite “the step of processing the at least one input signal to provide the plurality of Boolean inputs is performed by at least one computing resource or agent prior to providing them to the locking script.”  This limitation merely describes the physical system used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed 
Dependent claims 5 and 20 further recite “transmitting the further transaction and/or first transaction to a blockchain network for validation.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 20 are patent ineligible.
Dependent claims 6 and 21 further recite “monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 21 are patent ineligible.
Dependent claim 7 further recites “providing a computing resource arranged to influence the behavior of a device or process based upon: detection of the further transaction within the blockchain or blockchain network; and/or the validity of the further transaction.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “interpreting the detecting of the further transaction within the blockchain or blockchain network as the TRUE output of a logic gate.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional 
Dependent claims 9 and 22 further recite “validation of the further transaction within a blockchain network is dependent upon the execution of the unlocking script.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 22 are patent ineligible.
Dependent claim 10 further recites “controlling a device or process based upon the validity of the further transaction, wherein the validity is determined or established by a computer-based control agent, or by monitoring the blockchain network to determine if it has been validated by a network node, and/or by monitoring the state of the blockchain to determine whether the transaction has been written to the blockchain.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Dependent claim 11 further recites “the at least one input comprises a numeric value, a constant value, a result of a hash function, a cryptographic key, a blockchain puzzle, and/or a Bitcoin other blockchain-related address.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Dependent claim 12 further recites “the first and/or further transaction is generated and/or transmitted to a blockchain network by an automated process executing on a computing-based resource.” This limitation merely describes the instructions used to carry out the abstract 
Dependent claim 13 further recites “the at least one instruction: comprises a Boolean condition or operator; and/or is written and/or executed using a stack-based programming language.” This limitation merely describes the instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-14 and 17-22 are patent ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of Patent application 16, 097, 218 and claims 1-27 of Patent application 16/097546. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and application No. 16, 097, 218 and 16, 097, 546 relate generally to distributed ledger (blockchain technology. This may be any blockchain technology, including (but not limited to) the Bitcoin Blockchain. Aspects of the invention also relate in the field of logic gates and combinatorial logic. This is a provisional nonstatutory double patenting rejection because the patentably

Co-pending application 16/097218
Co-pending application
16/097546
Current application
16/097516
CLAIMS:  
1. A computer-implemented control method comprising the steps of: providing a locking script in a first blockchain transaction, the locking script comprising at least one instruction arranged to process at least one Boolean input; providing a further blockchain transaction having an unlocking script; processing at least one input signal to provide at least one Boolean input; using the at least one Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions.  
2. A method according to claim 1 wherein the step of processing of the at least one input signal to provide the at least one Boolean input is performed: i) by the unlocking script of the further blockchain transaction; or ii) by at least one computing resource or agent.  
3. A method according to claim 1 or 2 and comprising the step of: transmitting the further transaction and/or first transaction to a blockchain network for validation.  
4. A method according to any preceding claim and comprising the step of: monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction.  
5. A method according to claim 3 or 4 and comprising the steps of:  providing a computing resource arranged to influence the behavior of a device or process based upon: detection of the further transaction within the blockchain or blockchain 
6. A method according to claim 3 to 5 and comprising the steps of:   Interpreting the detecting of the further transaction within the blockchain or blockchain network as the TRUE output of a logic gate.  
7. A method according to any preceding claim wherein validation of the further transaction within a blockchain network is dependent upon the execution of the unlocking script.  
8. A method according to any preceding claim and comprising the step of: controlling a device or process based upon the validity of the further transaction, wherein the validity is determined or established by a computer-based control agent, or by monitoring the blockchain network to determine if it has been validated by a network node, and/or by monitoring the state of the blockchain to determine whether the transaction has been written to the blockchain.  
9. A method according to any preceding claim wherein the at least one instruction in the locking script is arranged to implement the truth table of a logic gate.  
10. A method according to claim 9 wherein the gate is an OR gate, XOR gate, NAND gate, NOR gate, an NOT gate, an XNOR gate, an IMPLY gate, a Converse implication gate.  
11. A method according to claim 9 wherein the logic gate is an AND gate.  
12. A method according to any preceding claim wherein the at least one input comprises a numeric value, a constant value, a result of a hash function, a cryptographic key, a blockchain puzzle, and/or a Bitcoin other blockchain-related address.  
13. A method according to any preceding claim wherein the first 
14. A method according to any preceding claim wherein the at least one instruction: comprises a Boolean condition or operator; and/or is written and/or executed using a stack-based programming language.  
15. A computer implemented system arranged to implement the method of any preceding claim.  
16. A control system incorporating a Boolean calculation or operation implemented on or using a blockchain, the Boolean calculation or operation comprising:  a blockchain transaction comprising: at least one input; and at least one instruction selected so as to implement the functionality of a Boolean truth table by processing the at least one input to provide at least one Boolean output.  
17. A control system according to claim 16 wherein the truth table is the truth table for an OR gate, XOR gate, NAND gate, NOR gate, a NOT gate, IMPLY, NOT IMPLY or XNOR gate.  
18. A control system according to claim 17 wherein the truth table is the truth table for an AND gate.  
19. A control system according to claim 16 to 18 wherein: the output is a Boolean value; or the at least one instruction is provided within a script associated with the transaction, preferably wherein the script is a locking script.  


2. A method according to claim 1 wherein the logic gate is an OR gate, XOR gate, NAND gate, NOR gate, a NOT gate, an XNOR gate, an IMPLY gate, or a Converse implication gate.  
3. A method according to claim 1 or 2 wherein the at least one Boolean input is derived or generated by testing or evaluating the solution to a blockchain puzzle.  
4. A method according to any preceding claim wherein the locking script comprises a hash of a script comprising the at least one instruction.  
5. A method according to any preceding claim wherein the locking script is a P2SH locking script as known in the Bitcoin protocol, or a functionally equivalent locking script in another blockchain protocol.  
6. A method according to any preceding claim and further comprising the steps of: providing a further blockchain transaction having an unlocking script;  processing at least one input signal to provide at least one Boolean input; using the at least one Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions.  
7. A method according to claim 6 wherein the step of processing the 
8. A method according to any preceding claim and comprising the step of: transmitting the further transaction and/or first transaction to a blockchain network for validation.  
9. A method according to any preceding claim and comprising the step of: monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction.  
10. A method according to claim 8 or 9 and comprising the steps of: providing a computing resource arranged to influence the behavior of a device or process based upon: detection of the further transaction within the blockchain or blockchain network; and/or the validity of the further transaction.  
11. A method according to claim 8 to 10 and comprising the steps of: Interpreting the detecting of the further transaction within the blockchain or blockchain network as the TRUE output of a logic gate.  
12. A method according to any preceding claim wherein validation of the further transaction within a blockchain network is dependent upon the execution of the unlocking script.  
13. A method according to any preceding claim and comprising the step of: controlling a device or process based upon the validity of the further transaction, wherein the validity is determined or established by a computer-based control agent, or by monitoring the blockchain network to determine if it has been validated by a network node, and/or by monitoring the state of the blockchain to 
14. A method according to any preceding claim wherein the at least one input comprises a numeric value, a constant value, a result of a hash function, a cryptographic key, a blockchain puzzle, and/or a Bitcoin other blockchain-related address.  
15. A method according to any preceding claim wherein the first and/or further transaction is generated and/or transmitted to a blockchain network by an automated process executing on a computing-based resource.  
16. A method according to any preceding claim wherein the at least one instruction:  comprises a Boolean condition or operator; and/or is written and/or executed using a stack-based programming language.  
17. A computer implemented system arranged to implement the method of any preceding claim.  
18. A blockchain-implemented control system arranged to implement the functionality of an XOR gate and operative to: receive a plurality of input signals; and provide a first output when one, and only one, input signal enables the generation of a hash value which is equal to a stored data item.  
19. A control system according to Claim 18, the system operative to implement the functionality of an XOR gate by executing a locking script in a blockchain transaction.  
20. A control system according to claims 18 to 19 wherein the system is further operative to: derive a hash value for each of the inputs; compare the hash value derived for each of the inputs with a stored hash value; return a first value for each input in which the derived hash value is identical to a stored hash value; return a second value 
21. A control system according to claims 18 to 20 wherein, responsive to the control system providing a first output, the stored data item is regenerated.  
22. A control system according to claims 18 to 21 wherein the stored data item is regenerated in a random or pseudo-random manner.  
23. A control system according to claims 18 to 22 wherein a public key-private key pair is generated for each stored data item.  
24. A method of using a blockchain to implement the functionality of an XOR gate, the method comprising the step of providing a blockchain transaction arranged to:  receive a plurality of inputs; and provide a first output when one, and only one, input enables the generation of a hash value which is equal to a stored data item.  
25. A method according to claim 24 wherein the method is arranged to implement the functionality of an XOR gate by executing a locking script in the blockchain transaction  
26. A control method comprising the steps: Proving at least one input signal to the unlocking script of a Transaction input for a blockchain Transaction (TX2), wherein the at least one input signal is a blockchain puzzle and is accompanied by one or more cryptographic signatures; Attempting to use the unlocking script of the blockchain transaction (TX2) to spend an output of a previous blockchain transaction (TXi) so as to cause the execution of the unlocking script of TX2 and a locking script associated with the 2 to provide a Boolean value; and   Using the Boolean value to execute logic gate code which has been selected to emulate or perform the functionality of a chosen or predetermined logic gate.  
27. A method according to claim 26, wherein:  the logic gate code is provided in the locking script of TXi; and/or The puzzle represents a condition that evaluates to either true or false, and is evaluated during execution of the locking script by: Using an unlocking script to present a solution or value for the puzzle to the locking script;  hashing the presented solution or value and then comparing the hash with a stored hash provided in the locking script; interpreting equality of the hashes as "TRUE".  


2. (Previously Presented) A method according to claim 1 wherein the gate is an OR gate, XOR gate, NAND gate, NOR gate, a NOT gate, an XNOR gate, an IMPLY gate, or a Converse implication gate.  
3. (Previously Presented) A method according to claim 1 and further comprising the steps of: providing a further blockchain transaction having an unlocking script; using the plurality of Boolean inputs to execute the locking and unlocking scripts of the first and further blockchain transactions.  
4. (Previously Presented) A method according to claim 1 wherein the step of processing the at least one input signal to provide the plurality of Boolean inputs is performed by at least one computing resource or agent prior to providing them to the locking script.  
5. (Previously Presented) A method according to claim 1 and comprising the step of: transmitting the further transaction and/or first transaction to a blockchain network for validation.  
6. (Previously Presented) A method according to claim 1 and 
7. (Previously Presented) A method according to claim 5 and comprising the steps of: providing a computing resource arranged to influence the behavior of a device or process based upon: detection of the further transaction within the blockchain or blockchain network; and/or the validity of the further transaction.  
8. (Previously Presented) A method according to claim 7 and comprising the steps of: interpreting the detecting of the further transaction within the blockchain or blockchain network as the TRUE output of a logic gate.  
9. (Previously Presented) A method according to claim 1 wherein validation of the further transaction within a blockchain network is dependent upon the execution of the unlocking script.  
10. (Previously Presented) A method according to claim 1 and comprising the step of: controlling a device or process based upon the validity of the further transaction, wherein the validity is determined or established by a computer-based control agent, or by monitoring the blockchain network to determine if it has been validated by a network node, and/or by monitoring the state of the blockchain to determine whether the transaction has been written to the blockchain.  
11. (Previously Presented) A method according to claim 1 wherein the at least one input comprises a numeric value, a constant value, a result of a hash function, a cryptographic key, a blockchain puzzle, and/or a Bitcoin other blockchain-related address.  
12. (Previously Presented) A method according claim wherein 
13. (Previously Presented) A method according to claim 1 wherein the at least one instruction: comprises a Boolean condition or operator; and/or is written and/or executed using a stack-based programming language.  
14. (Previously Presented) A computer-implemented system arranged to implement the method of claim 1.  
15. (Cancelled)  
16. (Cancelled)  
17. (New) A computer-implemented system arranged to implement the method of claim 2.  
18. (New) A computer-implemented system arranged to implement the method of claim 3.  
19. (New) A computer-implemented system arranged to implement the method of claim 4.  
20. (New) A computer-implemented system arranged to implement the method of claim 5.  
21. (New) A computer-implemented system arranged to implement the method of claim 6.  
22. (New) A computer-implemented system arranged to implement the method of claim 9.   




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 102a as being anticipated by Lerner (US 20160085955).

Regarding claim 1, Lerner teaches:  A computer-implemented control method comprising the steps of: 
	providing a locking script in a first blockchain transaction, ([0010] the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction. Thus, locking script can be given broadest reasonable interpretation (BRI) as a transaction output related/associated to a blockchain with in this case corresponds to a Bitcoin transaction. See para 0115, 0171, 0291; more examples of transaction outputs (locking script).
	the locking script comprising at least one instruction arranged to: process a plurality of Boolean inputs; and ([0010] the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction. Thus, locking script can be given broadest reasonable interpretation (BRI) as a transaction output related/associated to a blockchain with in this case corresponds to a Bitcoin transaction. See para 0115, 0171, 0291; more examples of transaction outputs (locking script).[0119] The indication can be a single Boolean signal or a signal having additional information. See also para-0438; describes a Boolean circuit that outputs a single bit, using 3 random basic gates (AND, OR, NAND, NOR) on four random input bits at indexed B(i,0),..., B(i,3).
	implement the functionality of a logic gate; wherein the plurality of Boolean inputs is provided as the result of using at least one computing resource or agent to process at least one input signal ([0293], [0438] describes a Boolean circuit that outputs a single bit, using 3 random basic gates (AND, OR, NAND, NOR) on four random input bits at indexed B(i,0),..., B(i,3).
Independent Claim 14 recites similar features in system form, and therefore will be considered under the same rationale.

Regarding claim 2, Lerner teaches: A method according to claim 1 wherein 
	the gate is an OR gate, XOR gate, NAND gate, NOR gate, a NOT gate, an XNOR gate, an IMPLY gate, or a Converse implication gate ([0438] describes a Boolean circuit that outputs a single bit, using 3 random basic gates (AND, OR, NAND, NOR) on four random input bits at indexed B(i,0),..., B(i,3).
Independent Claim 17 recites similar features in system form, and therefore will be considered under the same rationale.


Regarding claim 3, Lerner teaches: A method according to claim 1 and further comprising the steps of: 
	providing a further blockchain transaction having an unlocking script; ([0293] as in relation to locking script or output transaction, the unlocking script is the input transaction which also as input scriptsiq. See also para [0300])
		using the plurality of Boolean inputs to execute the locking and unlocking scripts of the first and further blockchain transactions ([0433]-[0441], and [0457]).
	Independent Claim 18 recites similar features in system form, and therefore will be considered under the same rationale.

Regarding claim 4, Lerner teaches: A method according to claim 1 wherein 
	the step of processing the at least one input signal to provide the plurality of Boolean inputs is performed by at least one computing resource or agent prior to providing them to the locking script ([0019] The indication can be a single Boolean signal or a signal having additional information. It can also be indicated as a sound played on user request, or advertised wirelessly so that a smartphone can receive the signal and show in its display when the user slides the Firmcoin near the smartphone. Also the signal can be interpreted by an augmented reality display, and projected virtually over or near the Firmcoin).
	Independent Claim 19 recites similar features in system form, and therefore will be considered under the same rationale.

Regarding claim 5, Lerner teaches: A method according to claim 1 and comprising the step of: 	
	transmitting the further transaction and/or first transaction to a blockchain network for validation ([0147] In the case of Bitcoin, a proof that the asset public key 
Independent Claim 20 recites similar features in system form, and therefore will be considered under the same rationale.

Regarding claim 6, Lerner teaches: A method according to claim 1 and comprising the step of: 	monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction ([0010] the software is further configured to authenticate itself by providing a copy of the loaded software upon demand in less time than a predefined time limit; the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the display information corresponds to an amount of money; invalidating an association of a particular code comprises modifying data stored in the data storage. See further [0115], [0145], [0147], and [0291]).
Independent Claim 21 recites similar features in system form, and therefore will be considered under the same rationale.


Regarding claim 7, Lerner teaches: A method according to claim 5 and comprising the steps of: 	providing a computing resource arranged to influence the behavior of a device or process based upon: detection of the further transaction within the blockchain or blockchain network; and/or the validity of the further transaction ([0010] the software is further configured to authenticate itself by providing a copy of the loaded software upon demand in less time than a predefined time limit; the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the display information corresponds to an amount of money; invalidating an association of a particular code comprises modifying data stored in the data storage. See further [0115], [0145], [0147], and [0291]).

Regarding claim 8, Lerner teaches: A method according to claim 7 and comprising the steps of: 	interpreting the detecting of the further transaction within the blockchain or blockchain network as the TRUE output of a logic gate ([0483] When the ATTEST flag is set to true, the instruction pointer MUST be within the isolated page. If not, the ATTEST flag is not set to true, and possibly an exception occurs).

Regarding claim 9, Lerner teaches: A method according to claim 1 wherein 
	validation of the further transaction within a blockchain network is dependent upon the execution of the unlocking script (Fig. 8, [0293])
Independent Claim 22 recites similar features in system form, and therefore will be considered under the same rationale.



Regarding claim 10, Lerner teaches: A method according to claim 1 and comprising the step of: 	
	controlling a device or process based upon the validity of the further transaction, wherein the validity is determined or established by a computer-based control agent, or by monitoring the blockchain network to determine if it has been validated by a network node, and/or by ([0291]-[0293] blockchain or Bitcoin network)
	monitoring the state of the blockchain to determine whether the transaction has been written to the blockchain ([0457])

Regarding claim 11, Lerner teaches:  A method according to claim 1 wherein 
	the at least one input comprises a numeric value, a constant value, a result of a hash function, a cryptographic key, a blockchain puzzle, and/or a Bitcoin other blockchain-related address ([0147])

Regarding claim 12, Lerner teaches: A method according claim 1 wherein 
	the first and/or further transaction is generated and/or transmitted to a blockchain network by an automated process executing on a computing-based resource ([0147], [0291])

Regarding claim 13, Lerner teaches: A method according to claim 1 wherein the at least one instruction: comprises 
	a Boolean condition or operator; and/or ([0119])
	is written and/or executed using a stack-based programming language ([0119]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685